EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 2/13/2021, claims 2 and 12 were cancelled; claims 1, 3, 11, and 13 were amended; no new claims were added. As a result, claims 1, 3-11, 13-20 are pending, of which claims 1, 11 are in independent form.
Based on applicant’s response on page 6-7 of Remarks filed on 2/17/2021, previous rejection to claims 11, 17, and 18 under 35 USC section 112(b) is withdrawn.
Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
On page 8 of Remarks filed on 2/17/2021, applicant argues that “The cited Baradaran reference does not predict the normal behavior of the monitored system. Instead, Baradaran describes various anomaly detection models which are used to identify whether test data is anomalous or not. These anomaly detection models appeal' to be classifiers, and instead simply provide an answer to the question of whether given data is anomalous. There is nothing in the reference to suggest that the anomaly detection models might generate time-series data that represents the predicted normal behavior of the monitored system. While the Examiner cites Anghel to address the feature of the autoencoder model, there is nothing in that reference which might cure the deficiency of Baradaran. In particular, Anghel never uses its autoencoder model to generate time-series data
The examiner agrees with applicant that Anghel. 
The reference Yan et al. (US 2017/0024649 A1) hereinafter Yan from the examiner’s most recent search teaches receipt, at a feature learning platform, of sensor data associated with normal operation of an industrial asset, the sensor data including values for a plurality of sensors over a period of time where feature learning platform may extract a plurality of features via hierarchically deep learning, which may capture characteristics of normal operation of the industrial asset and provide the learned features to a classification modeling platform.
Although Yan in para. [0032] discloses generating some time series data features during a training/predicting phase, Yan does not explicitly disclose comparing the time-series data from time-series data representative of the predicted normal behavior of the monitored system using an autoencoder trained with the training data to another time series data representing the recent sensor data to determine that the monitored system is behaving abnormally. 
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 11 – “predicting normal behavior of a monitored system based on training data that includes only sensor data collected during normal behavior of the monitored system, by generating time-series data that represents the predicted normal behavior of the monitored system using an autoencoder model trained with the training data; comparing the time-series data representing the predicted normal behavior to the time-series data representing the recent sensor data to determine that the monitored system is behaving abnormally” in claims 1, 11, in view of all other limitations of claims 1, 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497